
	
		III
		109th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Schumer submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending New York State Senator John J.
		  Marchi on his 50 years in the New York State Senate and on becoming the longest
		  serving state legislator in the United States.
	
	
		Whereas New York State Senator John J. Marchi has been
			 recognized by the National Conference of State Legislatures as the longest
			 serving state legislator in the United States;
		Whereas State Senator Marchi was born on May 20, 1921, in
			 Staten Island and attended local primary and secondary schools in New York,
			 then Manhattan College, from which he graduated with first honors in 1942, St.
			 John's University School of Law, from which he received a law degree, and
			 Brooklyn Law School, from which he received an advanced degree in law;
		Whereas, during World War II, State Senator Marchi served
			 in the United States Coast Guard and saw combat in the Atlantic and Pacific
			 theaters and in the China Sea, and subsequently served in the United States
			 Naval Reserve until 1982;
		Whereas, in 1956, State Senator Marchi was elected to the
			 New York State Senate and has served the citizens of Senate District 24 for 50
			 years, making him the longest serving state legislator in the United
			 States;
		Whereas State Senator Marchi served as a delegate to the
			 New York Constitutional Convention in 1967;
		Whereas State Senator Marchi is a recognized leader of the
			 New York State Senate and was named Assistant Majority Leader on Conference
			 Operations in January 2005, Assistant Majority Whip in 2003, Chairman of the
			 Senate Committee on Corporations, Authorities and Commissions in 1995, and Vice
			 President Pro Tempore in 1989;
		Whereas, prior to holding these offices, State Senator
			 Marchi served as Chairman of the Finance Committee for 15 years;
		Whereas State Senator Marchi is a tireless leader and
			 advocate for New York City, has served on the City of New York Committee in the
			 New York State Senate, and was named Chairman of the Temporary State Commission
			 on New York City School Governance in 1989, a panel of civic, governmental,
			 business, and educational leaders that conducted a 2-year examination of the
			 control of the city schools and, in 1991, gave the State legislature a package
			 of proposals intended to improve the administration of, and public
			 participation in, the New York City school system;
		Whereas State Senator Marchi is widely recognized as one
			 of the city and State leaders who helped write the laws that saved New York
			 City from financial collapse in the mid-1970s;
		Whereas State Senator Marchi sponsored the bill, now law,
			 that modernized New York State's financial reporting and bookkeeping practices
			 so that the legislature and the public could see more clearly the State
			 government's actual fiscal condition;
		Whereas, in 1997, State Senator Marchi successfully
			 advanced—and saw passed and signed into law—a bill to require the closing by
			 January 1, 2002 of the Fresh Kills Landfill, Staten Island's worst
			 environmental problem for more than half a century, which the legislature had
			 not previously scheduled for closure;
		Whereas State Senator Marchi has also been a leader in the
			 development of legislation to strengthen public education from kindergarten
			 through graduate school;
		Whereas State Senator Marchi has been a member of the
			 Executive Committee and Board of Governors of the Council of State Governments
			 since 1965, is a former Chairman of the Committee, and was designated the first
			 permanent member of the Committee in 1982;
		Whereas, in 1969 and 1973, State Senator Marchi was the
			 candidate of the Republican Party for the Office of Mayor of the City of New
			 York;
		Whereas, in October 1972, State Senator Marchi was
			 appointed by President Nixon to serve as the only legislator on the National
			 Advisory Committee on Drug Abuse Prevention;
		Whereas, following the September 11, 2001 attacks, the New
			 York Senate Majority Leader appointed State Senator Marchi to head the New York
			 Senate Task Force on World Trade Center Recovery, which was to help oversee the
			 reconstruction of Ground Zero;
		Whereas, on June 2, 1968, State Senator Marchi received
			 from the President and Prime Minister of Italy the highest award that country
			 bestows on a nonresident, the award of Commander of the Order of Merit of the
			 Republic of Italy, and in 1992, the Senator received another of Italy's most
			 prestigious honors, the Filippo Mazzei Award, in recognition of his public
			 service and for helping to strengthen relations between the United States and
			 Italy;
		Whereas State Senator Marchi is the recipient of the Mills
			 G. Skinner Award of the National Urban League, an organization devoted to
			 empowering African Americans to enter the economic and social
			 mainstream;
		Whereas, in 1976, the New York State Veterans of Foreign
			 Wars conferred upon the Senator the Silver Commendation Medal for
			 legislative service to veterans and all New Yorkers; and
		Whereas, in 1971, State Senator Marchi was awarded the
			 degree of Doctor of Laws, honoris causa, from St. John's University and, in
			 1973, received the same degree from Manhattan College, and in 1974, was awarded
			 the degree of Doctor of Laws from Wagner College: Now, therefore, be it
		
	
		That the Senate commends New York
			 State Senator John J. Marchi for his 50-year tenure in the New York State
			 Senate, on becoming the longest serving state legislator in the United States,
			 and on his lifelong commitment to the citizens of Staten Island and New
			 York.
		
